DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 20 recites a “computer-readable storage medium” which appears to cover both transitory and non-transitory embodiments. See specification, paragraph [0211], which gives examples of the readable medium to be ROM, RAM, CDs, hard discs, etc.
The “etc” is broad and is open to many interpretations such as signal or software. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceeding before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989)(during patent examination the pending claims must be interpreted as broadly as their terms 
reasonably allow).
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.
When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See ln re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. 101 Aug. 24 2009; p. 2.
The Examiner suggests that the Applicant add the limitation “non-transitory” to
the computer readable medium as recited in the claim(s) in order to properly render the
claim(s) in statutory form in view of their broadest reasonable interpretation in light of
the originally filed specification. The Examiner also suggests that the specification may
be amended to include the term ‘non-transitory computer readable medium” disclosed in
the claims and specification to avoid a potential objection to the specification for a lack
of antecedent basis of the claimed terminology.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 and 16 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfaff et al (US 2020/0244955, hereafter Pfaff).
	As per claim 1, Pfaff discloses a decoding apparatus, comprising:
	 deriving an intra-prediction mode for a target block (¶ 53 );
	 and 5performing intra-prediction for the target block that uses the derived intra- prediction mode (¶ 53).  
	As per claim 2, Pfaff discloses the decoding method of claim 1, wherein the intra-prediction mode for the target block is derived using an artificial neural network (¶ 53;  the selection for a certain block 18 to be intra-predicted … the plurality 66 of intra-prediction modes comprises a set 72 of neural network-based intra-prediction modes).  
	As per claim 3, Pfaff discloses the decoding method of claim 2, wherein the artificial neural network uses at least one of a linear activation function and a nonlinear activation function (¶ 89).
As per claim 16, Pfaff discloses the decoding method of claim 1, wherein an intra-prediction mode for a target component of the target block is derived using a specific intra-prediction mode and an intra-prediction mode for a reference component of the target block (¶ 105).
As per claim 17, Pfaff discloses the decoding method of claim 1, wherein candidates in an MPM list for a target component of the target block are configured based on an intra-prediction mode for a reference component of the target block (¶ 105).
As per claim 1018, Pfaff discloses the decoding method of claim 17, wherein the candidates in the MPM list are configured using one or more of information of a prediction mode for a reference component of a block adjacent to the target block. information about a prediction mode for a target component of the adjacent block, a reconstructed image for the adjacent block, information related to partitioning of the adjacent block, information related to 1spartitioning of the target block, and an MPM list for the reference component of the target block (¶ 105).
	Regarding claim 19, arguments analogous those presented for claim 1 are applicable for claim 19.
	Regarding claim 20, arguments analogous to those presented for claim 1 are applicable for claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 – 9, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfaff in view of Francois et al (US 2012/0327999, hereafter Francois).

As per claim 4, Pfaff discloses the decoding method of claim 2.
However, Pfaff does not explicitly teach wherein the intra-prediction mode for the 5target block is derived from a table that is derived using the artificial neural network.
wherein the intra-prediction mode for the 5target block is derived from a table that is derived using the artificial neural network.
In the same field of endeavor, Francois teaches wherein the intra-prediction mode for the 5target block is derived from a table that is derived using the artificial neural network (¶ 39).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Pfaff in view of Francois.  The advantage is an improvement in video compression.
	As per claim 5, Pfaff discloses the decoding method of claim 4.
However, Pfaff does not explicitly teach wherein whether one or more of the artificial neural network and the table are to be used is determined using pieces of information about one or more blocks.
In the same field of endeavor, Francois teaches wherein whether one or more of the artificial neural network and the table are to be used is determined using pieces of information about one or more blocks (¶ 39).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Pfaff in view of Francois. The advantage is an improvement in video compression.
As per claim 6, Pfaff discloses the decoding method of claim 1.
However, Pfaff does not explicitly teach wherein the intra-prediction mode for the target block is derived using a Most Probable Mode (MPM) list for the target block ().
In the same field of endeavor, Francois discloses wherein the intra-prediction mode for the target block is derived using a Most Probable Mode (MPM) list for the target block (¶ 39).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Pfaff in view of Francois. The advantage is an improvement in video compression.
	As per claim 7, Pfaff discloses the decoding method of claim 6.
However, Pfaff does not explicitly teach wherein candidates in the MPM list are 25configured depending on whether intra-prediction modes for adjacent blocks are identical to each other.
In the same field of endeavor, Francois teaches wherein candidates in the MPM list are 25configured depending on whether intra-prediction modes for adjacent blocks are identical to each other (¶ 39).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Pfaff in view of Francois. The advantage is an improvement in video compression.
	As per claim 8, Pfaff discloses the decoding method of claim 7, wherein the adjacent blocks include at least one of a rightmost block, among blocks adjacent to a top of the target block, and a 30lowermost block, among blocks adjacent to a left of the target block (¶ 105).
As per claim 9, Pfaff discloses the decoding method of claim 6, wherein, when the MPM list is configured, a 160PA4821-0 specific intra-prediction mode is fixed as a candidate at a specific location in the MPM list (¶ 105).  
As per claim 14, Pfaff discloses the decoding method of claim 9, wherein an output from the artificial neural 25network includes one or more available intra-prediction modes (¶ 53).
As per claim 15, Pfaff discloses the decoding method of claim 9. wherein: an output from the artificial neural network includes match probabilities for one or more candidate intra-prediction modes, and 30a match probability of each of the one or more candidate intra-prediction modes is a probability that the corresponding candidate intra-prediction mode will match the intra-prediction mode for the target block (¶ 105).




Claim(s) 10 - 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfaff in view of Francois in further view of Wan et al (US 2021/0218971, hereafter Wan).
As per claim 10, Pfaff in view of Francois discloses the decoding method of claim 6.
However, Pfaff in view of Francois does not explicitly teach wherein candidates in the MPM list are 5configured using an artificial neural network.
In the same field of endeavor, Wan teaches wherein candidates in the MPM list are 5configured using an artificial neural network (¶ 50 and 51).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Pfaff in view of Francois in further view of Wan.
As per claim 11, Pfaff in view of Francois in further of Wan teaches the decoding method of claim 10.
Further, Wan teaches wherein the candidates in the MPM list are configured using one or more of a specific mode- intra-prediction modes configured based on whether intra-prediction modes for the adjacent blocks are identical to each 10other, and intra-prediction modes derived using the artificial neural network (¶ 50 and 51).  
As per claim12, Pfaff in view of Francois in further of Wan teaches the decoding method of claim 10.
Further, Wan teaches wherein an input to the artificial neural network includes one or more of information about a prediction mode for a block adjacent to the target block, a reconstructed image for the adjacent block, information of 15the target block related to partitioning, information of the adjacent block related to partitioning and information about a previously reconstructed prediction mode for the target block (¶ 50 and 51).  
As per claim 13, Pfaff in view of Francois in further of Wan teaches the decoding method of claim 12.
Further, Wan teaches wherein the information about the 20previously reconstructed prediction mode for the target block includes one or more of Matrix-weighted Intra-Prediction (MIP) mode information, Intra-Sub-partition (ISP) mode information, and Multi-Reference Line (MRL) mode information (¶ 50 and 51).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487